Case 2:20-cv-00456-RPK-LB Document 52 Filed 06/09/21 Page 1 of 1 PageID #: 473

                                             TUSA P.C.
                                   ATTORNEYS AND COUNSELORS AT LAW
                                        www.tpcnylaw.com
Southold
New York City


Joseph S. Tusa
Attorney at Law
joseph.tusapc@gmail.com
                                                                   June 9, 2021

BY ECF FILING

Honorable Rachel P. Kovner
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

          Re: Cymbalista v. JPMorgan Chase Bank, N.A., EDNY Case No. 20-cv-456-RPK-LB

Dear Judge Kovner:

        We represent the Plaintiffs Rachel and Ariel Cymbalista in this settled class action. On
May 25, 2021, following referral from this Court, the Honorable Lois Bloom issued a Report and
Recommendation that the Plaintiffs’ unopposed motion for preliminary approval of the parties’
class action settlement be granted. Dkt. 51 (Cymbalista v. JPMorgan Chase Bank, N.A., 2021
U.S. Dist. LEXIS 99093 (May 25, 2021)). The 14-day deadline to file any objection to that
Report and Recommendation has passed, and no party (or non-party) has filed an objection.

        After conferring with counsel for defendant JPMorgan Chase Bank, N.A., the parties
jointly and respectfully request that the Court adopt the Report and Recommendation granting
preliminary approval of the parties’ Settlement Agreement and Release. If helpful to the Court, a
proposed Order granting preliminary approval of that agreement and the proposed notices to the
settlement class were included with the parties’ motion submission. See Dkt. 50.

                                                           Respectfully yours,




                                                           Joseph S. Tusa

                                                           Oren Giskan
                                                           Michael Jaffe
                                                           GISKAN SOLOTAROFF & ANDERSON LLP

                                                           Roger Heller
                                                           LIEFF CABRASER HEIMANN
                                                            & BERNSTEIN LLP

cc:      Counsel for JPMCB (by ECF filing)
